DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 18-19 in the reply filed on 3/16/2021 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of use, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  after the term “sheets” in the second line, please add the term “each” to clarify that each layer has a thickness between 3 and 20 mm.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “on condition that the product of the two is at most equal to 25000 MPa-µm”.  Given that claim 1 recites a compressive stress and exchange depth for each of the inner and outer structural layers, it is not clear if this product is applicable to just the outer structural glass, inner structural glass or for each of the inner and outer structural glasses.  Examiner assumes that the product is applicable to any of the scenarios set forth above.  Clarification is requested.
Claim 13 recites the term “or the like”.  This limitation is considered to be indefinite since it is not evident would be considered “or the like” and the specification does not define this limitation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 20150064374.
Jain discloses a high stiffness glass laminate structure.  Concerning claim 1, Jain discloses the glass laminate (FIG. 3) comprises an inner glass sheet (element 50) with a final depth of layer of at least 60 microns, specifically greater than 100 microns and a compressive stress of 400 MPa to 900 MPa and an outer glass sheet (element 10) having a final depth of layer of at least 60 microns and a compressive stress of about 250 to 350 MPa (para. 0039 and 0061-0062).  Given that the compressive stress and depth of layer are within the claimed ranges, the products of the two, for each layer, would be within the claimed range.  With respect to claims 3 and 4, the inner and outer glass sheets are each formed from an alkali aluminosilicate that is chemically strengthened (para. 0061 and 0051-0062).   Regarding claims 5 and 13, Jain discloses the inner and outer glass sheets are laminated together by an interlayer having a thickness of at least 0.8 mm or more, wherein the interlayer is EVA, PVB, and the like (para. 0061).  With respect to claim 15, as shown in Figure 3, a layer of rigid polymer (element 30) is disposed between the inner and outer glass sheets, wherein this layer of rigid polymer is disposed in a peripheral zone, which is considered to be from the edges of the laminate to a little bit in the interior.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20150064374) in view of Chaussade et al. (WO 2016/108005).  US20170348945, which is the PG-Pub of the National Stage application and is used as the translation for the WIPO document.  See MPEP 1893.01(d).
Jain discloses the above but is silent to the claimed conductive layer curved structure.
Chaussade discloses a laminated glass panel comprising a conductive film disposed between the inner and outer glass sheets, wherein the conductive film provides conductive properties (para. 0010-0019) and the laminate can be curved for use in applications that require a spherical shape (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to curve the glass sheets for applications that require complex shapes and to provide an electroconductive coating within the laminate, in order to provide conductive properties to the laminate.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20150064374).
Jain discloses the above, including the depth of layer is at least 100 microns, which would include and encompass the claimed range and the interlayer has a thickness of at least 0.8 mm, which would also include and encompass the claimed range (para. 0061-0062).

Claims 1-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaussade et al. (WO 2016/108005) in view of Blizard (US 3592726).  US20170348945, which is MPEP 1893.01(d)
Chaussade discloses a laminated glass panel with a thin sheet of shatterproof glass.  Concerning claims 1 and 3-4, Chaussade discloses the laminated glass panel comprises at least two first glass sheets that are each chemically toughened and can be independently an aluminosilicate sheet having a compressive stress of 300 and 1000 MPa and depth under compression of 20 to 100 microns or a soda-lime sheet having a compressive stress of 200 to 500 MPa and depth under compression of 20 to 100 microns (para. 0015).  The resulting product would be within the claimed ranges since, the compressive stress and depth under compression meet the limitations.  However, Chaussade is silent to the compressive stress difference between the layers as claimed.  Concerning claim 2, the thickness for each glass sheet is 1.5 to 22 mm, wherein the thickness of all of the glass sheets, as shown by the example 3, would be within the claimed range (para. 0007 and 0015; Example 3).  In regards to claims 5, 13, and 19, Chaussade discloses the glass sheets are adhered together by an interlayer formed from PVB, polyurethane, EVA, or an ionomer, having a thickness of 1 to 7 mm (para. 0012-0018).
With respect to claims 6-8, a second sheet of glass facing the interior is adhered to the first glass sheets, wherein the second sheet of glass is a chemically toughened aluminosilicate or soda-lime glass having a thickness of 0.5 to 1.5 mm (para. 0007-0009, 0013, and 0020-0044).  Regarding claim 9, the second sheet of glass is adhered to the first glass sheets by a second interlayer having a thickness of 1.25 to 7 mm (para. 0013 and Example 3).  Concerning claims 10 and 11, a layer of ITO is disposed on the face of one of the first glass sheets facing the para. 0019).  Regarding claim 12, the second sheet of glass is disposed such that the surface of the first glass sheets are fully covered by the second sheet of glass (Examples).  Alternatively, it would have been obvious to one of ordinary skill in the art to have the second sheet of glass be flush with the first glass sheets laminate, in order to make sure the non-vulnerant small pieces or splinter are caught by second interlayer and the second sheet of glass breakage is delayed (para. 0009).  Concerning claim 14, the laminate can be curved (para. 0006).  Regarding claim 15, it is at least one first sheet, wherein the examples show further glass sheets and interlayers disposed between the inner and outer sheets, wherein these sheets are laminated over each other, wherein at least the peripheral zone is covered (Examples 3 and 4).  However, Chaussade is silent to the compressive stress difference between the layers as claimed.
Blizard discloses a multilayer glass article having an inner glass that has a higher strengthening (i.e. higher compressive stress and depth of layer) than the outer glass sheet, in order to provide maximum degree of cushioning to the passenger during a collision event (cols. 2-4).  As such, it would have been obvious to one of ordinary skill in the art to have the outer glass sheet have less strength than the inner layer, in order to provide greater resistance to injury for passengers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chaussade et al. (WO 2016/108005) in view of Blizard (US 3592726) as applied to claim 1 above, and further in view of Macrelli (Lecture Notes from Workshop at the 2017 ICG Annual Meeting).  MPEP 1893.01(d).
The prior art discloses the above, including Chaussade disclosing a range of 100 microns for the exchange depth, but is silent to the claimed exchange depths.
Macrelli discloses that the glass sheets having flaws greater than the exchange depths result in lower strength glass (pp. 42-47; Table 4).  Examiner notes that Chaussade does not explicitly recite that other exchange depths for the glass sheets cannot be used.  Indeed, there is no disclosure of deleterious effects when using higher exchange depths.  Therefore, in order to provide strength for the glass laminate, while negating the effects of larger flaws, one of ordinary skill in the art would have been motivated to have an exchange depth as claimed.  Further, given that the laminate as set forth by Chaussade is used in applications such as aeronautical, architectural, and train glazing, it would have been obvious to one of ordinary skill in the art to use a glass sheet for the inner structural glass sheet with the claimed characteristics, in order to meet the safety requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783